Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/10/2022, with respect to claims 1, 9 and 16 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims of 1 and 9 has been withdrawn. The 35 USC 103 rejection of claim 16 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The most pertinent prior arts are newly discovered prior art Lynch US 20080092623, Lynnworth US 4320659 and Sinha US 20080092623. In combination the prior arts teach the limitations of the claimed invention except for “at least one echo of at least one of the acoustic signals altered by the at least one object within the quantity of fluid, wherein each of the plurality of acoustic sensors is capable of receiving echoes.” None of the prior arts, except for Lynch, teaches that the emitted signals pass through the tank and fluid and some interact with the object within the tank. Lynch does teach using a transducer which emits a signal which reflects off an object within a pipe, however this prior art does not teach a plurality of transducers surrounding a tank. There is no evidence within the prior arts that anticipate nor render obvious the combination and arrangement of elements seen in the claimed invention. As to claim 16, the most pertinent prior art is Gellaboina US 20120281096. This prior art teaches that multiple sensors can be used to identify a sludge layer within a liquid tank. It is unclear on if the sludge layer is in contact with the fluid therefore the prior art does not explicitly teach that the signal is transmitted “through a fluid material within the container”. It can be seen that the sediment surface is on contact with the fluid surface since sediment #212 lies below the water layer #214. Claim 16 is depicted in Figure 4, in which the sediment layer can be interpreted as the object from independent claims 1 and 9. The claimed invention differs from the prior art in that the emitted signals pass through the tank and open space within the container and interact with the object within the container. The echo produced from the object is received by the acoustic sensors and these signals are analyzed to identify the object. Figure 1 depicts the invention. For these reasons and those presented in the remakes filed 6/10/2022, claims 1-20 are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARUN SINHA/            Primary Examiner, Art Unit 2863